COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


RONALD R. TOLBERT, JR.

v.   Record No. 1233-95-3                       MEMORANDUM OPINION *
                                                    PER CURIAM
ELECTROLUX CORPORATION                           OCTOBER 10, 1995
AND
EMPLOYERS INSURANCE OF WAUSAU

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Ronald R. Tolbert, Jr., pro se, on briefs).
            (Ramesh Murthy; Penn, Stuart, Eskridge & Jones,
            on brief), for appellees.



     Ronald R. Tolbert, Jr. contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that his allergic rhinitis and sinusitis were occupational

diseases caused by his employment.     Pursuant to Rule 5A:21(b),

Electrolux Corporation ("employer") raises the additional

question of whether the commission erred in finding that

Tolbert's application was not barred by the applicable statute of

limitations.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.
                            I.   Background

     For ten years, Tolbert has worked as a molding machine

operator in employer's manufacturing plant.    In this job, he
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
operates a machine which produces vacuum cleaner parts.    Tolbert

testified that, in the fall of 1991, he began experiencing nasal

stuffiness at work.   He testified that his symptoms increased

during the course of his work shift.   Tolbert alleged that these

problems were caused by his exposure to filtered air at work.     He

also testified that over a period of months his symptoms

worsened, and he developed respiratory problems.   He also began

to experience dizziness, elevated blood pressure, and chest

tightness.   Tolbert, who is thirty-six years old, testified that

he smoked a pack of cigarettes per day for eighteen to twenty

years.   Currently, he smokes a half a pack per day.
     In March 1992, Tolbert sought medical treatment from Dr.

Douglas Pote.   Dr. Pote diagnosed hypertension, migraines, and

dizziness.   After Tolbert was given an MRI, Dr. Pote diagnosed

sinusitis and dizziness.   Dr. Pote prescribed a course of

antibiotics and reported that Tolbert's sinuses had returned to

normal on June 15, 1992.   Dr. Pote's medical records do not

indicate that Tolbert reported that his work environment was

causing his symptoms; his records do not indicate any comment

from Dr. Pote on causation.

     On June 18, 1992, Tolbert sought medical treatment from Dr.

Carol Dewey, a family practitioner.    At that time, he complained

of migraines, dizziness, increased heart rate, and chest pain; he

also told Dr. Dewey that heat and smoke triggered respiratory

problems.    Tolbert also mentioned to Dr. Dewey that his symptoms




                                  2
increased when he was in his mother's house and in air

conditioned stores.   Dr. Dewey diagnosed sinusitis, allergic

rhinitis, and vertigo.

     Dr. Dewey referred Tolbert to Dr. R. Alan Davis, an ear,

nose, and throat specialist.   Dr. Davis performed an audiogram

and an ENG, both of which were normal.    Finding no abnormality in

Tolbert's sinuses or eustachian tubes, Dr. Davis referred him

back to Dr. Dewey and recommended that Tolbert undergo

psychological therapy and allergy testing.   Dr. Davis noted that

Tolbert believed his allergy symptoms were related to exposure to

air conditioning at work; Dr. Davis did not render an opinion on

causation.
     In the fall of 1992, Dr. W. Jan Kazmier performed allergy

tests on Tolbert which revealed that he is allergic to mold

spores.   Dr. Kazmier informed Dr. Dewey that Tolbert believed

dust exposure, leaf-raking, and hay aggravated his allergy

symptoms.    Dr. Kazmier diagnosed nonallergic rhinitis and

recommended that Tolbert avoid irritants and stop smoking.    Dr.

Kazmier noted that air conditioning vents, smoke and perfumes can

also increase nasal stuffiness and chest congestion.   Dr. Kazmier

did not render an opinion on causation.

     Dr. Dewey informed Tolbert that it was highly likely that

mold was a factor in causing his respiratory problems and that

air conditioning vents are a perfect environment for mold.    Dr.

Dewey admitted she could not identify the specific mold which




                                  3
could have caused Tolbert's allergic reaction nor could she state

where Tolbert was originally exposed to the molds which caused

his allergy symptoms.   Dr. Dewey acknowledged that Tolbert's

symptoms occurred in employment and non-employment settings.      She

agreed that Tolbert's mold allergy could be triggered in any

environment that has filtered air, such as shopping malls and

office buildings, and she opined that Tolbert's work environment

and exposure to air conditioning exacerbated his allergy symptoms

and were precipitating factors in causing his respiratory

problems.
     Dr. Dewey also listed dust, pollen, grass, perfume, and

animal dander as other potential causes of Tolbert's allergy

symptoms.   Although her report did not specifically address

Tolbert's pets, Tolbert has five cats living on his home's

enclosed porch and he has approximately forty to fifty tropical

birds living in his home.    In addressing causation, Mr. Dewey

stated, "One can't cause allergic rhinitis, one can be allergic

to an allergen."
                     II.    Occupational Disease

     The commission ruled that the evidence did not prove that

Tolbert had an occupational disease as defined by Code

§ 65.2-400.   In so ruling, the commission found that the evidence

established that Tolbert's allergic reaction could be triggered

by exposures independent of his workplace.    This finding is

supported by credible evidence consisting of Tolbert's testimony




                                   4
and the medical records.   Because the issue whether a disease is

an occupational disease is a medical issue to be decided by the

commission upon credible evidence, we affirm that decision.       See

Ross Labs v. Barbour, 13 Va. App. 373, 377, 412 S.E.2d 205, 208

(1991); Knott v. Blue Bell, Inc., 7 Va. App. 335, 338, 373 S.E.2d
481, 483 (1988).
             III.   Ordinary Disease of Life Analysis

     For an ordinary disease of life to be treated as an

occupational disease, Tolbert was required to establish by clear

and convincing evidence, to a reasonable degree of medical

certainty, that the disease arose out of and in the course of the

employment, that it did not result from causes outside the

employment, that it is characteristic of the employment, and that

it was caused by conditions peculiar to the employment.    Code

§ 65.2-401; Greif Companies v. Sipe, 16 Va. App. 709, 714, 434
S.E.2d 314, 317-18 (1993).

     In denying compensation to Tolbert, the commission found as

follows:
                The evidence here establishes that
           exposure to air conditioning systems at the
           work place caused [Tolbert's] allergic
           rhinitis to become symptomatic beginning
           approximately in the Fall of 1991. However,
           the evidence also shows that [Tolbert] had
           substantial exposure to causes of that
           condition injury [sic] outside the work
           place, in shopping malls and neighbors'
           homes, and even in the home of his mother.
           It appears that the aggregate exposures
           caused his symptomatic allergic rhinitis and
           sinusitis to develop, possibly including the
           exposure to filtered and conditioned air at
           work. However, it is equally likely that the


                                 5
          nonwork exposures initially triggered his
          allergic reaction, and the work exposure only
          further aggravated the resulting condition.
          At most, [Tolbert's] evidence shows only that
          the work exposures contributed with the
          nonwork exposures to produce the injury, but
          the evidence does not establish that the
          primary exposure is at work or that his
          condition did not result from causes
          independent of the employment. Rather the
          evidence shows substantial exposure to
          potential causes of the condition outside the
          workplace, which would preclude a finding of
          a compensable occupational disease.


     Tolbert's testimony and the medical evidence amply support

the commission's decision.   The evidence established that

Tolbert's allergy symptoms were triggered in non-employment and

employment settings.    Dr. Dewey did not opine that the air

conditioning system or mold in Tolbert's workplace caused his

allergic rhinitis.    Rather, she stated that Tolbert's workplace

exacerbated his symptoms.    Because Tolbert failed to prove by

clear and convincing evidence, to a reasonable degree of medical

certainty, that the origin of his allergic rhinitis and sinusitis

could be traced to his employment as the proximate cause,

aggravation of these conditions was not compensable as an

occupational disease.    See Ashland Oil Co. v. Bean, 225 Va. 1,

300 S.E.2d 739 (1983).

     For the reasons stated, we affirm the commission's decision.

Because our ruling on the causation issue disposes of this

appeal, we will not address the statute of limitations issue

raised by employer.

                                          Affirmed.



                                  6